DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/1/21 have been received. Claims 1, 4, 8, and 9 have been amended. Claim 10 is new.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 1-3 and 5-9 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claim 4 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 3733917B2 as cited in IDS dated 5/8/20) in view of Hawkins et al. (US 4,730,764) on claims 1-3, and 4-5 is/are withdrawn because the Applicant amended the claims.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 3733917B2 as cited in IDS dated 5/8/20) in view of Hawkins et al. (US 4,730,764) in view of Fukunaga et al.  (US 2007/0134558) on claim 7 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
9.	Claims 1-10 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method for producing an electrode assembly, the method comprising a step of ultrasonically welding an exposed portion where a surface of an electrode current collector is exposed and an electrode lead to each other, wherein the ultrasonic welding is performed, while the exposed portion and the electrode lead are stacked on each other, with an ultrasonic horn having serrations formed in a surface thereof pressed against a resin sheet disposed on the exposed portion or the electrode lead, the resin sheet includes a sheet base material and an adhesive layer formed on one surface of the base material and is bonded to a portion of the exposed portion that is to be in contact with the ultrasonic horn or to a portion of the electrode lead that is to be in contact with the ultrasonic horn, and the resin sheet has a tensile strength of 50 N/19 mm to 300 N/19 mm.
	The prior art to Sugihara et al. (JP 3733917B2) discloses a method for producing an electrode assembly, the method comprising a step of ultrasonically welding an exposed portion where a surface of an electrode current collector is exposed and an electrode lead to each other, 
	The prior art to Hawkins et al. (US 4,730,764) teaches an ultrasonic horn having serrations formed in a surface but does not teach, disclose, or render obvious the noted claim limitations.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 4 is directed to a method for producing a nonaqueous electrolyte secondary battery, the method comprising a step of producing an electrode assembly by ultrasonically welding an electrode lead to an exposed portion where a surface of an electrode current collector is exposed, wherein the ultrasonic welding is performed, while the exposed portion and the electrode lead are stacked on each other, with an ultrasonic horn having serrations formed in a surface thereof pressed against a resin sheet disposed on the exposed portion or the electrode lead,  the resin sheet includes a sheet base material and an adhesive layer formed on one surface of the base material and is bonded to a portion of the exposed portion that is to be in contact with the ultrasonic horn or to a portion of the electrode lead that is to be in contact with the ultrasonic horn, and the resin sheet has a tensile strength of 50 N/19 mm to 300 N/l 9 mm.

12.	The following is an examiner’s statement of reasons for allowance for the invention in independent claim 8: Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 11/30/20 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724